                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                6/29/2021                           May 3, 2021

BY ECF                                                                                X

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square                                                           6/29/2021
New York, New York 10007

       Re:    United States v. LaChance Brown-Day, 18 Cr. 646 (ER)

Dear Judge Ramos:

        The Government respectfully submits this letter to request, with the defendant’s consent,
that the Court direct that the transcript of the defendant’s change of plea hearing, held on
September 7, 2018, be unsealed and thereafter filed on the public docket in the ordinary course.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By:: ____________________________
                                                     Juliana N. Murray
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2314/2616

cc:    Lisa Scolari, Esq. (by ECF)
